Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 1 of 29 PagelD 96

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

Timothy Compoli and Cory Cardinal,
Plaintiffs,
and. . Case No. 8:20-CV-844

Digital Concrete Imaging, Inc. and Bryan
W. Bacheller,

Defendants.

Seem ee a

DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT

Digital Concrete Imaging, Inc. and Bryan Bacheller (“the Defendants”) submit this
Motion to Dismiss Timothy Compoli’s and Cory Cardinal’s (“the Plaintiffs”) Amended
Complaint and Demand for Jury Trial.

Memorandum

1. Procedural Background. On or around July 31, 2019, Plaintiffs’ filed a
Complaint and Demand for Jury Trial (“the initial complaint”) against defendants in the United
States District Court, Middle District of Florida, Tampa Division, Case No. 8:19-cv-1876-T-
23CPT, alleging violations of the Fair Labor Standards Act (“FLSA”) and violation of
Florida’s labor laws under Chapter 448, Florida Statutes (2019). A copy of Plaintiffs’ initial
complaint is attached as Exhibit “A”.

On or around January 13, 2020, Defendants and Plaintiffs entered into a Settlement

Agreement and Release of FLSA Claims (“the settlement agreement”). A copy of the

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 2 of 29 PagelD 97

settlement agreement is attached as Exhibit “B”. On January 15, 2020, the parties filed a Joint
Motion for Approval of Settlement and Incorporated Memorandum of Law (“the joint
motion”) signed by counsel for both Plaintiffs and Defendants. A copy of the joint motion is
attached as Exhibit “C”. The joint motion requested the Court approve the settlement and
dismiss the action, as well as any and all other pending claims between the parties, with
prejudice. On January 17, 2020 the Court issued an Order approving the joint motion and the
settlement agreement and dismissing the action, with prejudice. A copy of the Order is attached
as Exhibit “D”.

On April 13, 2020, Plaintiffs filed a second Complaint and Demand for Jury Trial (“the
second complaint”) in the above-styled action. Plaintiffs’ second complaint realleges the initial
complaint verbatim, with the inclusion of a new paragraph and a new count for a further
violation of the FLSA. On May 5, 2020, Defendants filed a Motion to Dismiss the second
complaint based on res judicata and/or claim preclusion. On May 07, 2020 the Plaintiffs then
filed their third complaint, via the Amended Complaint and Demand for Jury Trial (“the
amended complaint”). Defendant’s amended complaint (really their third complaint) contains
the same Counts I-IV as the second complaint and an additional Count V for breach of the
settlement agreement.

2. Basis for this Motion, The Court’s January 17, 2020 order dismissing the
initial complaint per the settlement agreement, with prejudice, precludes Plaintiffs from
bringing Counts I-IV contained within the amended complaint under the doctrine of res
judicata. As to amended complaint Count V for breach of the settlement agreement, the court

does not have jurisdiction to hear that claim.

Page 2 of 7

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 3 of 29 PagelD 98

E Res Judicata Bars Counts I-IV

The doctrine of res judicata bars the filing of claims which were raised or could have
been raised in an earlier proceeding if : (i) there is a final judgment on the merits; (ii) the
decision was rendered by a court of competent jurisdiction; (iii) the parties, or those in privity
with them, are identical in both suits; and (iv) the same cause of action is involved in both
cases, See Citibank, N.A. v. Data Lease Financial Corp, 904 F.2d 1498, 1501 (11th Cir. 1990)
(citing 1.4. Durbin, Inc. v. Jefferson Nat’l Bank, 793 F.2d 1541, 1549 (11th Cir. 1986)). All
four elements exist in the case at bar, i.e. the amended complaint:

(i) January 17, 2020 Order Constitutes Final Judgment on Merits. A dismissal with
prejudice has the effect of a final adjudication on the merits favorable to defendant and bars
future suits brought by plaintiff upon the same cause of action. See Nemaizer v. Baker, 793
F.2d 58, 60 (2d Cir. 1986) (citing Wainright Securities Inc. v. Wall St. Transcript, 80 F.R.D.
103, 105 (S.D.N.Y. 1978); Citibank, 904 F.2d at 1501. The phrase “with prejudice” and “on
the merits” are synonymous terms, both of which invoke the doctrine of claim preclusion. Id.
Therefore, the January 17, 2020 Order constitutes a final judgment on the merits in regard to
the initial complaint and as to all FLSA and wage claims of any nature, including claims of
retaliation and attorney’s fees, per paragraph 2 of the settlement agreement.

Gi) January 17, 2020 Order Rendered by Court of Competent Jurisdiction. There is
no dispute that the district court’s Order was entered by a court of competent jurisdiction. The
U.S. Middle District of Florida had subject matter jurisdiction over the initial complaint by
virtue of federal question jurisdiction, As both the Plaintiffs and Defendants were citizens of

Florida the Court had personal jurisdiction over all parties.

Page 3 of 7

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 4 of 29 PagelD 99

 

(iii) Identical Parties in Both Suits. There is no question that the parties in both the
initial complaint and the subsequent complaint are identical. Both the initial complaint and the
subsequent complaint involve the same parties: Timothy Compli and Cory Cardinal as the
Plaintiffs; and Digital Concrete Imaging, Inc. and Bryan W. Bacheller, as the Defendants.

(iv) Same Cause of Action in Both Cases. If a case arises out of the “same nucleus
of operative fact” or 1s based upon the same factual predicate as the prior action, the two cases
are the same cause of action for purposes of res judicata. S.E.L. Maduro vy, M/V Antonio De
Gastaneta, 833 F.2d 1477, 1482 (11th Cir. 1987); see also Citibank, 904 F.2d at 1503. In
determining whether causes of action are the same, a court must compare the substance of the
actions, not their form. 2.4. Durbin, 793 F.2d at 1549. The nucleus of operative fact in every
case stem from an alleged failure by Defendants to pay for owed wages. This is evidenced by
the similarity of the general allegations in the complaints. Plaintiffs include a new claim for
retaliation pursuant to 29 U.S.C. § 201 of the FLSA and in their second complaint and in the
amended complaint in an attempt to create new operative facts; however, the substance of the
action alleging violations of FLSA and state wage laws remain the same.

Based on the above and res judicata, all claims arising out of Defendant’s alleged
violations of the FLSA and any and all wages claims, of any nature whatsoever Plaintiffs have
arising out of or related to the payment of wages during their employment with Defendants,
including Counts I-IV in the amended complaint, are barred from being relitigated.

i. Lack of Jurisdiction Bars Count V for Breach of Contract
The court does not have original jurisdiction or supplemental jurisdiction regarding

Plaintiffs’ amended complaint Count V for breach of contract.

Page 4 of 7

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 5 of 29 PagelD 100

Federal courts are courts of limited jurisdiction and possess only that power authorized
by the Constitution and statute. Celotex Corp. v. Edwards, 514 U.S. 300, 307 (1995); Bishop
v, Reno, 210 F.3d 1295, 1298 (11th Cir. 2000). There is a presumption that a cause lies outside
this limited jurisdiction and a party attempting to invoke the jurisdiction of the federal courts
bears the burden of establishing such jurisdiction. Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377 (1994). Breach of contract claims are state claims if there is no diversity of
citizenship and the claims do not exceed $75,000.00.

First, Plaintiff's amended complaint incorrectly states that jurisdiction is invoked
pursuant to 28 U.S.C. §§ 1331 and 1441(b). Pursuant to 28 U.S.C. § 1331, “/t/he district courts
shall have original jurisdiction of all civil actions arising under the Constitution, laws, or
treaties of the United States.” The breach of contract claim contained in Count V of Plaintiffs’
amended complaint does not arise under the Constitution, laws, or treaties of the United States
and therefore this court does not have jurisdiction to hear such claim. Second, jurisdiction is
also improper pursuant to 28 U.S.C. §1441(b) as Plaintiffs rely on removal based on diversity
of citizenship; yet, all of the parties in the present action are residents of the State of Florida,
as alleged in paragraphs 3-6 of the amended complaint.

And third, although Plaintiffs do not invoke supplemental jurisdiction under 28 U.S.C.
§ 1367 in their amended complaint as grounds for jurisdiction, supplemental jurisdiction is not
warranted pursuant to 28 U.S.C. § 1367 (c)(3) as the district court has dismissed all claims
over which it has original jurisdiction, i.c., the FLSA claims. As stated above, there has
previously been an adjudication on the merits, per the approved settlement agreement and

corresponding order of dismissal, as to all possible claims arising out of Defendant’s alleged

Page 5 of 7

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 6 of 29 PagelD 101

violations of FLSA and any and all wages claims whatsoever Plaintiffs have arising out of or
related to payment of wages during their employment with Defendants. Therefore, the
dismissed with prejudice federal claims under FLSA cannot form a basis for supplemental
jurisdiction.

Based on the forgoing, Count V for breach of contract contained in Plaintiffs’ amended

complaint must also be dismissed as the court lacks subject matter jurisdiction.

3. Requested Relief. Based on the foregoing, the Defendants request the Court

issue an order:
(i) Dismissing Plaintiffs amended complaint; and

(ii) Ordering such other relief, the Court deems appropriate.

Peter J. Mackey “ ()
Florida Bar No. 0629138
pmackey@mackeylaw.com
Conrado Gomez

Florida Bar No. 1010973
cgomez(@mackeylaw.com
MACKEY LAW GROUP, P.A.
1402 Third Avenue West
Bradenton, Florida 34205
(941) 746-6225

(941) 748-6584 (FAX)
Attorneys for Defendants

Page 6 of 7
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 7 of 29 PagelD 102

Certificate of Service

I HEREBY CERTIFY that a true copy of the foregoing Defendant’s Motion to Dismiss
Amended Complaint has been furnished by electronic mail to Wolfgang M. Florin, Florin Gray
Bouzas Owens, LLC., 16524 Pointe Village Drive, Suite 100, Lutz, FL 33558 at

wolfgang@fgbolaw.com on May 2}, 2020.
Attorney : : aie

Page 7 of 7
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 8 of 29 PagelD 103
Case 8:19-cv-01876-SDM-CPT Document1 Filed 07/31/19 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

TIMOTHY COMPOLI and
COREY CARDINAL, Individually
and on behalf of others similarly situated,

Plaintiffs, Case No.
Vv.

DIGITAL CONCRETE IMAGING, INC.
and BRYAN W. BACHELLER, individually,

Defendants.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW, Plaintiffs, TIMOTHY COMPOLI and COREY CARDINAL, hereinafter
referred to as “PLAINTIFFS” pursuant to the Fair Labor Standards Act of 1938, as amended, 29
U.S.C. § 201, et seg. (“FLSA”), by and through their undersigned counsel and sue the Defendants,
DIGITAL CONCRETE IMAGING, INC., (hereinafter known as “DIGITAL”), and BRYAN W.
BACHELLER, individually, (hereinafter referred to as “BACHELLER”), collectively known as
“DEFENDANTS” and alleges as follows:

JURISDICTION AND VENUE

i. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1441(b).

2. Venue lies within the United States District Court for the Middle District of Florida,
Tampa Division because a substantial part of the events giving rise to this claim occurred in this
Judicial District and is therefore proper pursuant to 28 U.S.C. § 1391(b).

PARTIES
3. At all times material herein, Plaintiff, TIMOTHY COMPOLI, was and is a resident

I

EXHIBIT

“A”

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 9 of 29 PagelD 104
Case 8:19-cv-01876-SDM-CPT Document 1 Filed 07/31/19 Page 2 of 7 PagelD 2

of Pasco County, Florida.

4. At all times material herein, Plaintiff, COREY CARDINAL, was and is a resident

of Pinellas County, Florida.

5. At all times material herein, Defendant DIGITAL was and is a Florida for profit
corporation, authorized and doing business in this judicial district.

6. At all times material herein, Defendant BACHELLER is the President of Digital
Concrete Imaging, Inc. As President he had significant ownership interest in Defendant
DIGITAL, exercised day to day control of operations and was involved in the supervision and
payment of employees.

7. At all times material herein, Plaintiffs are employees of Defendants pursuant to 29

U.S.C. § 203(¢)(), Defendants are Plaintiffs employer within the meaning of 29 U.S.C. § 203(d),
and Defendants employed Plaintiffs within the meaning of 29 U.S.C. § 203(g).
8. The Defendants are an “enterprise” as defined by 29 U.S.C. § 203(s)(I)(A).
GENERAL ALLEGATIONS

9. At all times material, Defendants willfully violated the Fair Labor Standards Act
(“FLSA”).

10.‘ Plaintiffs have retained the undersigned counsel to represent their interest in this

action and are obligated to pay them a reasonable fee for their services.
FACTS
11. = Plaintiffs began ‘their employment with Defendants in April 2017 as Utility
Locators.

12. As Utility Locators, Plaintiffs would respond to utility locater tickets for

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 10 of 29 PagelD 105
Case 8:19-cv-01876-SDM-CPT Documenti Filed 07/31/19 Page 3 of 7 PagelD 3

Defendants as a contractor for Pasco County, Florida.

13, - Plaintiffs were paid on an hourly rate basis.

14. _ Plaintiffs regularly and routinely worked over forty (40) hours in a work week.

15. Plaintiffs were not paid time and a one-half their regular hourly rate for each and
every hour that they worked in excess of forty (40) hours in a work week for all wecks that they
worked,

COUNT I

FAIR LABOR STANDARDS ACT (UNPAID OVERTIME)
AS TO DEFENDANTS, DIGITAL CONCRETE IMAGING, INC.

AND BRYAN W. BACHELLER, Individually

16. _ Plaintiffs re-allege and adopt, as if fully set forth herein, the allegations stated in
Paragraphs one (1) through fifteen (15).

17. Defendants are subject to the requirements of the Fair Labor Standards Act
(“FLSA”), as amended, 29 U.S.C. § 216(b).

18. Defendants are an “enterprise” as defined by 29 U.S.C. § 203(s)()(A) in that it (a)
has employees engaged in commerce or has employees handling, selling, or otherwise working
on goods or materials that have been moved in or produced for commerce, or (b) has an annual
gross volume of sales made or business done that is not less than $500,000.00.

19, Alternatively, Plaintiffs are covered as individuals under the FLSA because
Plaintiffs engaged in interstate commerce as part of their job with Defendants, 29 U.S.C.
§207(a)(1).

20. Throughout their employment with Defendants, Plaintiffs worked in excess of
forty (40) hours per week, for which they were not compensated at the overtime rate.

21. Plaintiffs estimate that they worked an average of eight to twelve overtime hours

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 11 of 29 PagelD 106
Case 8:19-cv-01876-SDM-CPT Document1 Filed 07/31/19 Page 4 of 7 PagelD 4

per week. Defendants failed to comply with their statutory obligation to keep accurate time
records,

22. The FLSA requires each covered employer such as Defendants to compensate all
non-exempt employees, such as Plaintiffs, at a rate of not less than | % times their regular rate of
pay for all work performed in excess of forty (40) hours in a work week.

23. Plaintiffs are entitled to be paid overtime compensation for all overtime hours
worked for Defendants.

24, Defendants’ failure to pay Plaintiffs overtime at a rate not less than 1 % times the
regular rate of pay for work performed in excess of forty (40) hours in a work week, violates the
FLSA, 29 U.S.C. §§201 et seq., including 29 U.S.C. § 207.

25. Defendants knew or had reason to know that Plaintiffs performed work in excess
of forty (40) hours per work week.

26. Defendants’ violations of the FLSA were intentional and willful and in reckless
disregard of the rights of Plaintiffs. Defendants knew that it’s conduct was prohibited by the
FLSA and/or showed reckless disregard about whether it was.

27.  Asadirect result of Defendants’ violations of the FLSA, Plaintiffs suffered
damages by being denied overtime wages in accordance with § 207 and § 216(b) of the FLSA
and have incurred reasonable attorneys’ fees and costs.

28.  Asaresult of Defendants’ violations of the FLSA, Plaintiffs are entitled
liquidated damages.

29. Plaintiffs are entitled to an award of reasonable attorneys’ fees and costs pursuant
to 29 U.S.C. § 216(b).

WHEREFORE, Plaintiffs respectfully requests that judgment be entered in their favor

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 12 of 29 PagelD 107
Case 8:19-cv-01876-SDM-CPT Document1 Filed 07/31/19 Page 5 of 7 PagelD 5

against Defendants including, but not limited to:
a. Awarding Plaintiffs overtime compensation in the amount due to them for the
time worked in excess of forty (40) hours per work week as allowable under the FLSA statute of

limitations period;

b. Awarding Plaintiffs liquidated damages in an amount equal to the overtime
award;

C. Awarding prejudgment interest;

d, Awarding reasonable attorneys’ fees and costs and expenses of the litigation

pursuant to 29 U,S.C, §216(b);
e. Determining that the FLSA was violated and an adjudication on the merits of the
case;

f. Ordering any other further relief the Court deems just and proper.

COUNT II

30. — Plaintiffs re-allege and adopt, as if fully set forth herein, the allegations stated in
Paragraphs one (1) through fifteen (15).

31. Atall times material, Defendants employed numerous individuals who were paid
in a similar manner to Plaintiffs. Such individuals were similarly situated to Plaintiffs with
respect to the terms and conditions of their employment.

32. Throughout their employment, individuals similarly situated to Plaintiffs were
required to work and did work a substantial number of hours in excess of forty (40) hours per
work week.

33.  Atall times material, Defendants failed to comply with 29 U.S.C. § 201, et seq.,

in that individuals similarly situated to Plaintiffs worked for Defendants in excess of the

5

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 13 of 29 PagelD 108
Case 8:19-cv-01876-SDM-CPT Document1 Filed 07/31/19 Page 6 of 7 PagelD 6

maximum hours provided by law, but no provision was made by Defendants to compensate such
individuals at the rate of time and one-half for hours worked in excess of forty (40),

34. Defendants’ failure to pay such similarly situated individuals the required
overtime pay was intentional and willful.

35.  Asadirect and legal consequence of Defendants’ unlawful acts, individuals
similarly situated to Plaintiffs have suffered damages and have incurred, or will incur, costs and
attorneys’ fees in the prosecution of this matter.

WHEREFORE, Plaintiffs individually and on behalf of others similarly situated,
respectfully requests all legal and equitable relief allowed by law, including judgment
against Defendants for overtime compensation, liquidated damages, prejudgment interest,
payment of reasonable attorneys’ fees and costs incurred in the prosecution of this claim and
such other relief as the Court may deem just and proper.

COUNT Il
FLORIDA STATUTE CHAPTER 448.08 - UNPAID WAGES
AS TO DIGITAL CONCRETE IMAGING, INC.

36. Plaintiffs re-allege and adopt, as if fully set forth herein, the allegations stated in
Paragraphs one (1) through fifteen (15).

37, Plaintiffs earned wages and bonuses over the course of their employment which are
owed and payable by the Defendant, DIGITAL, employer pursuant to Florida Statute Chapter
448,08.

38. Defendant’s, DIGITAL, despite Plaintiffs’ reasonable attempts to obtain payment
of these earned monies, has failed and refused to make payment as required by Florida Statute
Chapter 448.08.

WHEREFORE, Plaintiffs respectfully request all legal and equitable relief allowed by law

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 14 of 29 PagelD 109
Case 8:19-cv-01876-SDM-CPT Document 1 Filed 07/31/19 Page 7 of 7 PagelD 7

including judgment against Defendant, DIGITAL, for back pay, unpaid wages, bonuses, liquidated

damages, prejudgment interest, payment of reasonable attorneys’ fees and costs incurred in the

prosecution of the claim and such other relief as the Court may deem just and proper.

Dated this 31st day of July 2019.

FLORIN GRAY BOUZAS OWENS, LLC

/s/ Wolfgang M. Florin
Wolfgang M. Florin

Florida Bar No. 907804
wolfgang@fgbolaw.com

Christopher D. Gray

Florida Bar No.: 0902004
chris@fgbolaw.com

16524 Pointe Village Drive, Suite 100
Lutz, FL 33558

Telephone (727) 254-5255

Facsimile (727) 483-7942

Attorneys for Plaintiff

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 15 of 29 PagelD 110
Case 8:19-cv-01876-SDM-CPT Document17-1 Filed 01/15/20 Page 1 of 10 PagelD 75

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

TIMOTHY COMPOLI and COREY CARDINAL,
Individually and on behalf of others similarly
situated,

Plaintiffs, CASE NO.: 8:19-cv-01876-SDM-CPT
Vv.

DIGITAL CONCRETE IMAGING, INC.
and BRYAN W. BACHELLER, individually,

Defendants.

/

 

SETTLEMENT AGREEMENT AND RELEASE OF FLSA CLAIMS

This Settlement Agreement and Release of Claims (the “Agreement”) is entered into by
and between TIMOTHY COMPOLI and COREY CARDINAL (“Plaintiffs”) and DIGITAL
CONCRETE IMAGING, INC. and BRYAN W. BACHELLER (“Defendants”), collectively (the
“Parties’’).

WHEREAS, Plaintiffs are employees of the Defendants;

WHEREAS, Plaintiffs filed a civil action against Defendants in the United States District
Court, Middle District of Florida, Tampa Division, seeking redress for alleged violations under the
provisions of section 216(b) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201, et seq.,
Case Number 8:19-cv-01876-SDM-CPT; and

WHEREAS, Defendants deny all allegations in the Lawsuit and any liability and/or any

other wrongdoing in respect to Plaintiffs;

EXHIBIT

‘RB"

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 16 of 29 PageID 111
Case 8:19-cv-01876-SDM-CPT Document17-1 Filed 01/15/20 Page 2 of 10 PagelD 76

WHEREAS, Plaintiffs and Defendants wish to avoid litigation and settle and resolve the
controversy between them amicably and expeditiously;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
it is hereby

STIPULATED AND AGREED by and between the undersigned parties that the above-
entitled matter is resolved as follows:

1. RECITALS: The foregoing recitals are true and correct and are incorporated below as if
fully set forth therein.
2. RELEASE OF FLSA AND WAGE CLAIMS:

a, This agreement shall constitute a release of all claims Plaintiffs might have under
the FLSA against Defendants.

b. Upon execution of this Agreement, the parties shall immediately file a Joint Motion
for Approval of Settlement and Dismissal of this case, with prejudice.

c. In exchange for the consideration set forth in Paragraph 3 below, Plaintiffs, for
themselves and their attorneys, heirs, executors, administrators, successors and
assigns, hereby waives and releases, knowingly and willingly, Defendants, Digital
Concrete Imaging, Inc. and Bryan W. Bacheller, their heirs, executors,
administrators, legal representatives, parent corporations, sibling corporations,
predecessor companies, insurers, attorneys, past, present and future divisions,
subsidiaries, affiliates and related companies and their successors and assigns, and
all past, present and future directors, officers, employees and agents of these

entities, personally and as directors, officers, employees, and agents (the “Released

2 of 10
Compoli et al. v. Digital Imaging Inc. et al. FLSA Settlement Agreement

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 17 of 29 PagelID 112
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 3 of 10 PagelD 77

Parties”), from any and all wage claims of any nature whatsoever Plaintiffs have

arising out of or related to the payment of wages during their employment with

Defendants, known or unknown, including, but not limited to, any claims Plaintiffs

may have under the Fair Labor Standards Act (“FLSA”), the Florida minimum

wage statute, and any and all other applicable state, federal, county, or local

ordinances, statutes or regulations, including claims of retaliation and claims for

attorneys’ fees which relate to the payment of wages. Plaintiffs also represent and

certify that they have received full payment for all hours worked while employed

by Defendants, including minimum wage, overtime hours, bonuses, and vacation

pay and that no further payment for hours worked is due by Defendants, their

parents, predecessors, successors, assigns, subsidiaries, affiliates, and insurers, and

their past, present, and future directors, officers, shareholders, members,

employees, agents, insurers and attorneys, both individually and in their capacities

as directors, officers, shareholders, members, employees, agents, insurers, and
attorneys.

3. SETTLEMENT SUMMARY: In exchange for and in consideration of the Releases and

promises of Plaintiffs in this Agreement, Defendants agree to pay a total sum of SIXTY

THOUSAND AND 00/100ths ($60,000.00). The payments will be tendered as follows:

1. Payments to TIMOTHY COMPOLI in the gross amount of $10,000, as
taxable wages, less appropriate taxes and withholdings, to represent the
unpaid wages claim. An IRS Form W-2 will be issued to Plaintiff for this
amount. Plaintiff must provide a fully completed and executed IRS Form
W-4 to counsel for Defendant along with the executed Agreement; and

2. Payments to TIMOTHY COMPOL] in the gross and net amount of $10,000,
as liquidated damages. An IRS Form 1099 will be issued to Plaintiff for this
amount. Plaintiff must provide a fully completed and executed IRS Form
W-9 to counsel for Defendant along with the executed Agreement; and

3 of 10
Compoli et al. v. Digital Imaging Inc. et al. FLSA Settlement Agreement

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 18 of 29 PagelD 113
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 4 of 10 PagelD 78

3. Payments to FLORIN GRAY BOUZAS OWENS, LLC in the amount of
$17,550.00 representing attorneys’ fees and costs on behalf of TIMOTHY
COMPOLI for which separate IRS Forms 1099 shall issue to FLORIN
GRAY BOUZAS OWENS, LLC.FLORIN GRAY BOUZAS OWENS,
LLC must provide a fully completed and executed IRS Form W-9 to counsel
for Defendant along with the executed Agreement,

4. Payments to CORY CARDINAL in the gross amount of $6,500, as taxable
wages, less appropriate taxes and withholdings, to represent the unpaid
wages claim. An IRS Form W-2 will be issued to Plaintiff for this amount.
Plaintiff must provide a fully completed and executed IRS Form W-4 to
counsel for Defendant along with the executed Agreement; and

5. Payments to CORY CARDINAL in the gross and net amount of $6,500, as
liquidated damages. An IRS Form 1099 will be issued to Plaintiff for this
amount. Plaintiff must provide a fully completed and executed IRS Form
W-9 to counsel for Defendant along with the executed Agreement; and

6. Payments to FLORIN GRAY BOUZAS OWENS, LLC in the amount of
$9,450.00 representing attorneys’ fees and costs for which separate IRS
Forms 1099 shall issue to FLORIN GRAY BUZAS OWENS, LLC.
FLORIN GRAY BOUZAS OWENS, LLC must provide a fully completed
and executed IRS Form W-9 to counsel for Defendant along with the
executed Agreement.

Plaintiffs are specifically aware of and agrees with, the number of attorneys’ fees and costs to
be paid to Plaintiffs’ counsel for representing their interests in this matter.
a. The settlement sum will be delivered to Plaintiffs’ counsel as follows: (summarized in

table below) ’

 

4 of 10
Compoli et al, v. Digital Imaging Inc. et al. FLSA Settlement Agreement

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 19 of 29 PagelD 114
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 5 of 10 PagelD 79

On January 31, 2020 a payment of $20,000 will be delivered as follows: one (1) check
payable to Timothy Compoli in the gross amount of $3,333.33 as taxable wages; one (1)
check payable to Timothy Compoli in the gross and net amount of $3,333.34 as liquidated
damages; one (1) check payable to Florin Gray Bouzas Owens, LLC in the amount of
$5,850.00; one (1) check payable to Cory Cardinal in the gross amount of $2,166.66 as
taxable wages; one (1) check payable to Cory Cardinal in the gross and net amount of
$2,166.67; and one (1} check payable to Florin Gray Bouzas Owens, LLC in the amount
of $3,150.00. 2} On March 31, 2020 a payment of $15,000 will be delivered as follows:
one (1) check payable to Timothy Compoli in the gross amount of $2,500.00 as taxable
wages; one (1) check payable to Timothy Compoli in the gross and net amount of $2,500.00
as liquidated damages; one (1) check payable to Florin Gray Bouzas Owens, LLC in the
amount of $4,387.50; one (1) check payable to Cory Cardinal in the gross amount of
$1,625.00 as taxable wages; one (1) check payable to Cory Cardinal in the gross and net
amount of $1,625.00 as liquidated damages; one (1) check payable to Florin Gray Bouzas
Owens, LLC in the amount of $2,362.50. 3) On June 30, 2020 a payment of $15,000 will
be delivered as follows: one (1) check payable to Timothy Compoli in the gross amount of
$2,500.00 as taxable wages; one (1) check payable to Timothy Compoli in the gross and
net amount of $2,500.00 as liquidated damages; one (1) check payable to Florin Gray
Bouzas Owens, LLC in the amount of $4,387.50; one (1) check payable to Cory Cardinal
in the gross amount of $1,625.00 as taxable wages; one (1) check payable to Cory Cardinal
in the gross and net amount of $1,625.00 as liquidated damages; one (1) check payable to
Florin Gray Bouzas Owens, LLC in the amount of $2,362.50. 4) On September 30, 2020,

a payment of $10,000 will be delivered as follows: one (1) check payable to Timothy

3 of 10
Compoli et al. v. Digital Imaging Inc, et al. FLSA Settlement Agreement

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 20 of 29 PagelID 115
Case 8:19-cv-01876-SDM-CPT Decument 17-1 Filed 01/15/20 Page 6 of 10 PagelD 80

Compoli in the gross amount of $1,666.66 as taxable wages; one (1) check payable to
Timothy Compoli in the gross and net amount of $1,666.67 as liquidated damages; one (1)
check payable to Florin Gray Bouzas Owens, LLC in the amount of $2,925.00; one (1)
check payable to Cory Cardinal in the gross amount of $1,083.33 as taxable wages; one (1)
check payable to Cory Cardinal in the gross and net amount of $1,083.34; and one (1)
check payable to Florin Gray Bouzas Owens, LLC in the amount of $1,575.00. Defendants
will act in good faith to timely deliver all above funds, the Parties agree that if Defendants’
do not deliver the settlement funds on the above stated dates, Defendants shall have five
business days within which to deliver said funds, and provided that the funds are delivered

within that timeframe the delay will not be a breach of this Agreement.

b. Plaintiffs understand and acknowledge that the payments specified in this section would
not be issued to Plaintiffs except for Plaintiffs’ execution of this Agreement, including the
Release of FLSA claims contained herein, and Plaintiffs’ fulfillment of the promises
contained herein.

c. Defendants make no representation as to the taxability of the amounts paid to Plaintiffs.
Plaintiffs agree to pay federal or state taxes, if any, which are required by law to be paid
with respect to this settlement. Moreover, Plaintiffs agree to indemnify Defendants and
hold them harmless from any interest, taxes or penalties assessed against it by any
govemmental agency as a result of the non-payment of taxes on any amounts paid to
Plaintiffs or Plaintiffs’ attorney under the terms of this Agreement.

7, REINSTATEMENT. Given the installment nature of the payments under this Agreement

the Parties agree that upon any default of any payment obligation above Plaintiffs shall have the

option to reinstate the litigation. In the event Plaintiffs elect to reinstate the litigation Defendants

6 of 10
Compoli et al. v. Digital Imaging Inc. et al. FLSA Settlement Agreement

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 21 of 29 PagelID 116
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 7 of 10 PagelD 81

specifically agree to waive any defenses relating to the refiling of the case that would alter the
rights Plaintiffs have in the currently pending lawsuit, including but not limiting to the statute of
limitation. Defendants specifically stipulate and agree that any statutory recovery period or other
rights of recovery currently existing will be effective as if the current lawsuit were never resolved
or dismissed. The Parties agree the Defendants would be entitled to a credit for any sums or
installments timely paid to Plaintiffs prior to Defendants default and Plaintiff’s election to reinstate
the litigation.

8. AFFIRMATIONS. Plaintiffs affirm that upon payment of the amounts set forth herein,
Plaintiffs will have been paid and/or will have received all overtime compensation, liquidated
damages related to overtime compensation, and attorney’s fees and costs in connection with
Plaintiffs’ claims under the FLSA regarding Releasees up to the date of this Agreement.

9. NO ADMISSION. Neither this Agreement nor the furnishing of the considerations for this
Agreement shall be deemed or construed at any time for any purpose as an admission by the
Releasees of any liability, unlawful conduct of any kind or violation by the Releasees of the FLSA.

10, OPPORTUNITY TO REVIEW, Plaintiffs acknowledge that Plaintiffs are aware that
Plaintiffs are giving up ali FLSA claims Plaintiffs may have against the Releasees. Plaintiffs
acknowledge that Plaintiffs have been advised in writing to consult with an attorney and has had
the opportunity to seek legal advice before executing this Agreement. Plaintiffs sign this
Agreement voluntarily. The Parties agree and acknowledge that this Agreement was drafted by all
Parties and their counsel, The language of this Agreement shal] be construed as a whole, according
to its fair meaning, and not strictly for or against either Party.

11. SEVERABILITY. Except as set forth below, should any provision of this Agreement be

declared illegal or unenforceable by any court of competent jurisdiction, such that it cannot be

7 of 10
Compoli et al. v. Digital Imaging Inc. et al. FLSA Settlement Agreement

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 22 of 29 PagelD 117
Case 8:19-cv-01876-SDM-CPT Document 17-1 Filed 01/15/20 Page 8 of 10 PagelD 82

modified to be enforceable, excluding the release language, such provision shall immediately
become null and void, leaving the remainder of this Agreement in full force and effect.

12, VENUE AND GOVERNING LAW. This Agreement shall be governed by the laws of the
State of Florida without regard to its conflict of laws provision. In the event of any action arising
hereunder, venue shall be proper in the United States District Court in and for the Middle District
of Florida.

13. ENTIRE AGREEMENT. This Agreement sets forth the entire agreement between
Plaintiffs and Defendants as to settlement of the Plaintiffs’ FLSA claims asserted in this case.
Plaintiffs acknowledge that Plaintiffs have not relied on any representations, promises, or
agreements of any kind made to Plaintiffs in connection with the decision to sign this Agreement,
except those set forth in this Agreement.

14. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be considered an original. All the counterparts together shall
constitute one and the same instrument.

15. THE SIGNATORIES HAVE CAREFULLY READ THIS ENTIRE SETTLEMENT
AGREEMENT AND RELEASE OF FLSA CLAIMS. THE PARTIES HAVE BEEN
REPRESENTED BY COUNSEL THROUGHOUT THE NEGOTIATION OF THIS
AGREEMENT AND HAVE CONSULTED WITH THEIR ATTORNEYS BEFORE SIGNING
THIS AGREEMENT. THIS PARTIES FULLY UNDERSTAND THE FINAL AND BINDING
EFFECT OF THIS AGREEMENT. THE ONLY PROMISES OR REPRESENTATIONS MADE
TO ANY SIGNATORY ABOUT THIS AGREEMENT ARE CONTAINED IN THIS

AGREEMENT.

8 of 10
Compoli et al. v. Digital Imaging Inc. et al. FLSA Settlement Agreement

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 23 of 29 PagelD 118
Case 8:19-cv-01876-SDM-CPT Document17-1 Filed 01/15/20 Page 9 of 10 PagelD 83

HAVING ELECTED TO EXECUTE THIS SETTLEMENT AGREEMENT AND
RELEASE OF FLSA CLAIMS, TO FULFILL THE PROMISES SET FORTH HEREIN, AND
TO RECEIVE THEREBY THE SETTLEMENT SUM AND BENEFITS SET FORTH IN
PARAGRAPH 3 ABOVE, PLAINTIFFS FREELY AND KNOWINGLY AND AFTER DUE
CONSIDERATION, ENTER INTO THIS SETTLEMENT AGREEMENT AND RELEASE OF
FLSA CLAIMS INTENDING TO WAIVE, SETTLE AND RELEASE THE FLSA CLAIMS
PLAINTIFFS HAVE OR MIGHT HAVE AGAINST RELEASEES,

THE PARTIES ARE SIGNING THIS AGREEMENT VOLUNTARILY AND

KNOWINGLY.

[SIGNATURES ON FOLLOWING PAGE]

9 of 10
Compoli et al. v. Digital Imaging Inc. et al. FLSA Settlement Agreement

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 24 of 29 PagelID 119
Case 8:19-cv-01876-SDM-CPT Document17-1 Filed 01/15/20 Page 10 of 10 PagelD 84

 

Dated: /-/3 “AVRO DIGITAL CONCRETE IMAGINING, INC.

Sign: He Lo Ge.

Name: Bryan Bacheller

Title: President

 

 

 

 

Ll /- [8K O
wa Baolieller Date
Lens Dd Conple /-)3 ~2e _
Timothy Copipol/ Date
/ ,
AL VS V GbQe
Ory Cardinal Date

Gof 10
Compoli et al. v. Digital Imaging Inc, et al, FLSA Setilement Agreement

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 25 of 29 PagelD 120
Case 8:19-cv-01876-SDM-CPT Document17 Filed 01/15/20 Page 1 of 4 PagelD 71

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

TIMOTHY COMPOLI and COREY CARDINAL,
Individually and on behalf of others similarly
situated,
Plaintiffs, CASE NO.: 8:19-cv-01876-SDM-CPT

Vv.

DIGITAL CONCRETE IMAGING, INC.
and BRYAN W. BACHELLER, individually,

Defendants.

 

JOINT MOTION FOR APPROVAL OF SETTLEMENT
AND INCORPORATED MEMORANDUM OF LAW

Plaintiffs, TIMOTHY COMPOLI and CORY CARDINAL, and Defendants,
DIGITAL CONCRETE IMAGING, INC. and BRYAN W. BACHELLER (collectively
“the Parties”), by and through their undersigned counsel, jointly request that this Court make
a fairness finding approving the terms of the Parties’ settlement of the above captioned
matter and dismissing this case with prejudice. The Setthement Agreement has been
attached for the Court’s review. See settlement agreement attached as Exhibit “A.”

1. Legal Principles

Pursuant to the case law regarding settlement of FLSA claims, there are two ways

in which claims under the FLSA can be settled and released by employees. First, 216(c) of

the FLSA allows employees to settle and waive their claims under the FLSA if the payment

EXHIBIT

te"

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 26 of 29 PagelID 121
Case 8:19-cv-01876-SDM-CPT Document 17 Filed 01/15/20 Page 2 of 4 PagelD 72

of unpaid wages by the employer to the employee is supervised by the Secretary of Labor,
See 29 U.S.C, 216(c); Eynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th
Cir. 1982), Second, in the context of a private lawsuit brought by an employee against an
employer under section 216(b) of the FLSA, an employee may settle and release FLSA
claims against an employer if the parties present the district court with a proposed
settlement and the district court enters an Order approving the settlement. fd.; see also
Sculte, Inc. v, Gandi, 328 U.S, 108, 66 S.Ct. 925, 928 n. 8, 90 L.Ed. 1114 (1946); Jarrad
v. Southeastern Shipbuilding Corp., 163 F.2d 960, 961 (5th Cir. 1947). In detailing the
circumstances justifying court approval of an FLSA settlement in a litigation context, the
Eleventh Circuit has stated as follows:

Settlements may be permissible in the context of a suit brought by

employees under the FLSA for back wages because initiation of the action

by the employees provides some assurance of an adversarial context, The

employees are likely to be represented by an attorney who can protect their

rights under the statute. Thus, when the parties submit a settlement to the

court for approval, the settlement is more likely to reflect a reasonable

compromise of disputed issues than a mere waiver of statutory rights

brought by an employer’s overreaching. If a settlement in an employee

FLSA suit does reflect a reasonable compromise over issues, such as FLSA

coverage or computation of back wages that are actually in dispute, we

allow the district court to approve the settlement in order to promote the

policy of encouraging settlement of litigation.
Lynn’s Food Stores, 679 F.2d at 1354.

The settlement of the instant action involves a situation in which the Court may
approve the Parties’ settlement to resolve and release the Plaintiffs’ FLSA claims against
Defendants. The proposed settlement arises out of an action brought by the Plaintiffs against

their employers, which was adversarial in nature, During the litigation and settlement of this

action, the Plaintiffs and Defendants were represented by experienced counsel.

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 27 of 29 PagelID 122
Case 8:19-cv-01876-SDM-CPT Document17 Filed 01/15/20 Page 3 of 4 PagelD 73

Il. Terms of Settlement

A, Plaintiffs’ Recovery

As part of the settlement Mr. Compoli will receive damages in the amount of
$10,000.00 plus liquidated damages in the amount of $10,000.00 and Mr. Cardinal will
receive damages in the amount of $6,500.00 plus liquidated damages in the amount of
$6,500.00. The Parties agree that the settlement terms and amounts are a reasonable
compromise as Plaintiffs are receiving equal damages and liquidated damages. In
determining Plaintiffs’ damages, counsel for the Parties analyzed Plaintiffs’ pay and time
records during their employment. The parties were then able to estimate the number of
hours Plaintiffs worked to a high degree of confidence. The parties then engaged in
settlement negotiations based on the data exchanged. Plaintiffs had initially estimated a
range of potential damages by estimating a range of overtime hours the believed they had
worked from May 2017 to today. This settlement represents a recovery that is within the
bounds of that range. The parties believe that this settlement is fair given the records
exchanged and the Parties coming to agreeable calculations on damages, the Defendants’
potential affirmative defenses, the vagaries of trial, and the potential length of
litigation. Under these circumstances, the undersigned find the settlement reasonable,
especially considering the vagaries and unknown length of further litigation.

B. | Attorney’s Fees/Costs

Plaintiff's counsel will receive $17,550.00 as payment of fees and costs on behalf
of Mr. Compoli and $9,450.00 as payment of fees and costs on behalf of Mr. Cardinal.

Defendants agreed to pay Plaintiffs’ attorneys’ fees and costs. The Parties engaged in

 
Case 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 28 of 29 PagelD 123
Case 8:19-cv-01876-SDM-CPT Document17 Filed 01/15/20 Page 4 of 4 PagelD 74

negotiations and exchanging of information in an effort to resolve the matter without
extended litigation. The attorneys’ fees and costs were negotiated separately from the
settlement of the wage claims and did not bear any weight on the amounts received by
Plaintiffs, As such, no judicial review is necessary. See Bonetti v. Embarg Mgmt. Co.,
2009 WL 2371407, *5 (M.D. Fla. Aug. 4, 2009).
I. Conclusion

The Parties jointly and respectfully request that this Court approve the settlement
agreement of the Parties and dismiss the instant action as well as any and all other pending
claims between the Parties with prejudice.

Dated this 15 day of January, 2020.

 

 

Respectfully submitted,

‘si WOLFGANG M. FLORIN eee eR

Wolf M. Flori esse Unruh, Esq.
eee Onn FLBN: 93121

Florida Bar No. 907804 Jet Dot Law. PLLC
Ifgang@fbolaw.com col Law,

woligane, . 12249 Science Drive,

Christopher D. Gray Ste 155

Florida Bar No.: 0902004 Orlando, FL 32826-2905

chris@fgbolaw.com Telephone: (407) 494-0135

16524 Point Village Drive, Suite 100 Email: Jesse@jet.law

Lutz, FL 33558

Telephone (727) 254-5255 Counsel for Defendants

Facsimile (727) 483-7942

Counsel for Plaintiffs

 
Cage 8:20-cv-00844-VMC-TGW Document 18 Filed 05/21/20 Page 29 of 29 PagelD 124
ase 8:19-cv-01876-SDM-CPT Document18 Filed 01/17/20 Page 1 of 1 PagelD 85

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
TIMOTHY CAMPOLI and
COREY CARDINAL,
Plaintiffs,
di. CASE NO. 8:19-cv-1876-T-23CPT

DIGITAL CONCRETE IMAGING, INC.
and BRYAN W. BACHELLER,

Defendants.

 

ORDER
Because the proposed settlement (Doc. 17-1) resolves this FLSA action fairly
and reasonably and because the parties separately negotiated the attorney’s fee, the

motion (Doc. 17) for approval of the settlement is GRANTED, and the settlement is

 

 

APPROVED. The action is DISMISSED WITH PREJUDICE, and the clerk is

directed to close the case.

ORDERED in Tampa, Florida, on January 17, 2020.

AW rrryelirg

STEVEN D. MERRYDAY
UNITED STATES DISTRICT JUDGE

 

EXHIBIT

a i

 

 
